Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00598-CV

                        IN THE INTEREST OF J.C.W. and I.O.W, Children

                    From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 18-015
                            Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 30, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On July 24, 2019, appellant Jason C. White filed a notice of appeal, seeking a restricted

appeal of an order signed on June 4, 2019. On October 21, 2019, appellant filed a Motion for

Voluntary Dismissal, asking this court to dismiss the appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(1). We order all costs to be borne by the party that incurred them. See id. R.

42.1(d) (absent agreement of parties, costs are taxed against appellant).

                                                   PER CURIAM